DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1, 6, 7, and 11-15 stand currently amended. Claims 16-20 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Amending the independent claims 1 and 11 to incorporate at least one of a demand model, an acceptance model, or an intent model requires incorporating the Jindal reference into the rejection of independent claims 1 and 11. The rejection of dependent claims is adjusted accordingly.
New claims 16-20 are newly rejected.
Response to Arguments
Applicant's remarks filed 1 July 2021 have been fully considered and Examiner’s response is as follows:
Regarding §101:
Applicant remarks page 12 states:
Examiner indicates that the claims merely recite the application of the established equilibrium to distribute resources without reciting how this is done or how the distribution is affected.
Applicant’s paraphrasing of Examiner’s §101 abstract idea rejection is oversimplified. A §101 abstract idea rejection is based on judicial exceptions to subject matter eligibility. The rejection is not based merely on a lack of description of how the invention is performed (which would be a §112 based rejection). See MPEP §2106.
Applicant remarks page 12 argues:
This problem is remedied herein in accordance with [0083]. Independent Claims 1, 11, and 15 are amended herein to recite that the established Nash equilibrium is used to generate a control signal in the control unit that is then used to distribute the assets in accordance with the established Nash equilibrium. As recited, the distribution of the resources optimally satisfying the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data, responsive to this control signal.

The recitation “generating a control signal corresponding to the outcome [of the abstract idea]” is a recitation which amounts to no more than mere instructions to “apply it.” Mere instructions to “apply” an abstract idea without more fail to integrate the abstract idea into any practical application. See MPEP §2106.05(f).

Regarding §102/103:
Applicant remarks page 12 further argues:
Independent Claims 1, 11, and 15 are amended herein to recite the demand model, the acceptance model, and the intent model of objected to, but otherwise allowable, dependent Claims 6 and 13. As indicated by Examiner, these models are not disclosed, taught, or fairly suggested by El-Tantawy, Jindal, or any other references cited by Examiner.
This argument is unpersuasive.
The claims were not amended to recite the demand model, the acceptance mode, and the intent model. Accordingly, the claims as now recited do not recite the limitations argued by Applicant here.
Note, claims 1 and 11 only recite these models as a list of alternatives. Accordingly, claims 1 and 11 are rejectable over prior art when the prior art teaches any one of the listed alternatives.
Claim 15 does not even recite these models in the alternative. Claim 15 fails as amended fails to recite any of “demand model” “acceptance model” or “intent model.”
Dependent claims 6, 13, and newly corresponding 19 remain allowable over prior art but are rejected under §112 and 101 respectively. See “Allowable Subject Matter” section below.
Specification
Specification paragraph 68 has been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Objections
Claim 7 has been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn. However, the following new objections are made:
Claims 1, 11, and 15 objected to because of the following informalities:
to corresponding the outcome ….”
Claims 1 and 15 last clause recites “using the control signal to distributing the resources ….” This appears to be typographic error for “using the control signal to distribute the resources ….” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 11, 12, 14, and 15 been appropriately corrected. Accordingly, Examiner's rejection under § 112 is withdrawn. However, a new rejection is made as follows:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “the demand model, the acceptance model, and the intent model.” There is insufficient antecedent basis for these limitations in the claim. Note, unlike claim 1, independent claim 15 third clause was not amended to add corresponding antecedent for these limitations.
Claim Rejections - 35 USC § 101 – Nonstatutory
Claim 15 has been amended to recite “non-transitory computer readable medium.” This restricts claim 15 to statutory subject matter. The rejection of claim 15 as directed towards nonstatutory subject matter is withdrawn.
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP §2106).
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A method …, the method comprising:
- …
- retrieving at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources, wherein the at least one model comprises at least one of a demand model, an acceptance model, and an intent model,
- …
- establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data, and
The “model” comprising strategies is describing a mathematical model which is trained “based on learning.” Using a mathematical model (e.g. demand model, acceptance model, or intent model) is using mathematical subject matter.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. A method for distributing resources in a predetermined geographical area,
The claim language “for distributing resources…” is merely a recitation of a field of use. See MPEP §2106.05(h).
the method comprising:
- retrieving a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties, each party having a plurality of resources,
- retrieving optimization policies indicative of preferred metric values for each of the at least two parties,
…
- retrieving context data from real time systems, the context data indicative of at least a present traffic situation,
Each of these retrieving steps is insignificant extra solution activity in the form of data gathering. Mere data gathering has been found to be insignificant extra solution activity. See MPEP §2106.05(g). Here, each of the retrieving steps above does not specify how the data is collected, but merely indicates what data is collected.
The respective information content itself is indicative of a field of use. Mere indication of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
- generating a control signal corresponding the outcome of the established Nash equilibrium and using the control signal to distributing the resources in the geographical area according to the outcome of the established Nash equilibrium, the distribution of the resources optimally satisfying the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.
using [it to] distributing the resources” is an abstract instruction to “apply” the outcome of the resulting calculated Nash equilibrium. Mere instruction to apply a judicial exception fails to integrate an abstract idea into a practical application. See MPEP §2106.05(f). The claim leaves it completely unspecified on how distributing the resources is affected. The only limitation is it is “according to” the result of the abstract idea.
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because the steps directed towards mere recitation of field of use and the recited steps which amount to no more than instructions to “apply” an abstract idea do not require further Berkheimer evidence. See MPEP §2106.07(a)(III)
Claim 1 further recites:
the method comprising:
- retrieving a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties, each party having a plurality of resources,
- retrieving optimization policies indicative of preferred metric values for each of the at least two parties,
- …,
- retrieving context data from real time systems, the context data indicative of at least a present traffic situation,
These recitations of insignificant extra solution activity in the form of data gathering requires a further showing of Berkheimer evidence. However, the claims leave completely unspecified how the retrieval is done. Accordingly, the claims cover any conceivable means of retrieving the information. MPEP §2106.05(g) makes it clear that at least some forms of data gathering do not amount to significantly more than the judicial exception. Applicant’s claims cover all possible means of retrieving the information including at least those means of MPEP §2106.05(g) which do not amount to significantly more than the judicial exception.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2, 12, and 16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The method according to claim 1, wherein the at least one model is based on training with reinforcement learning algorithms.
Training with a reinforcement learning algorithm is further explicit recitation of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2, 12, and 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 2, 12, and 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3 and 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method according to claim 1, comprising:
- …, and
- establishing the Nash equilibrium based further on the request.
Establishing the Nash equilibrium is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3 and 17 step 2A(ii):

The claim(s) recite:
- receiving a request for the resources, the request comprising a set of preferred metrics, 
Each of these retrieving steps is insignificant extra solution activity in the form of data gathering. Mere data gathering has been found to be insignificant extra solution activity. See MPEP §2106.05(g). Here, each of the retrieving steps above does not specify how the data is collected, but merely indicates what data is collected.
The respective information content itself is indicative of a field of use. Mere indication of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claims 3 and 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
- receiving a request for the resources, the request comprising a set of preferred metrics, 
These recitations of insignificant extra solution activity in the form of data gathering requires a further showing of Berkheimer evidence. However, the claims leave completely unspecified how the retrieval is done. Accordingly, the claims cover any conceivable means of retrieving the information. MPEP §2106.05(g) makes it clear that at least some forms of data gathering do not amount to significantly more than the judicial exception. Applicant’s claims cover all possible means of retrieving the information including at least those means of MPEP §2106.05(g) which do not amount to significantly more than the judicial exception.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 4 and 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

4. The method according to claim 3, comprising:
- providing an offer based on the request and the outcome of the established Nash equilibrium,
- receiving a response to the offer, and
- distributing the resources further based on the response.
MPEP §2106.04(a)(2) provides the following example of “fundamental economic principles”:
iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Having an offer, and receiving a response to that offer to determine resource or price allocation is an offer-based price optimization. This is fundamental economic practice under the category of organizing human activity.
This falls within the organizing human activity grouping of abstract ideas. See MPEP §2106.04(a)(2). Using a mathematical concept of Nash equilibrium to further optimize this economic activity is a combination of abstract ideas which remains within the realm of identified judicially excepted abstract ideas.
Claims 4 and 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 4 and 18step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method according to claim 1, further comprising
- calculating adaptation factors for a further geographical area not comprised in the predetermined area based on at least area size and population density at places of interest,
- scaling properties of the model for the predetermined area to the further area to form an adapted model, and
- using the adapted model for distributing the resources in the further area.
Calculating adaptation factors and scaling is an explicit recitation to perform mathematical calculations. Instructions to “use” the adapted model is mere instructions to apply the judicial exception. Furthermore, it appears use of the adapted model is use of a mathematical model which means further mathematical calculations.
These fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 6, 13, and 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
wherein the at least one model comprises the demand model, the acceptance model, and the intent model, further comprising:
- constructing the demand model based on a demand meta-model, a context and place, the demand model adapted to predict transportation need,
- constructing the acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences,
- generating the intent model based on an arrival coordinate and venue,
- establishing the Nash equilibrium based further on the demand model, the acceptance model, and the intent model.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 6, 13, and 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 6, 13, and 19step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method according to claim 1, further comprising:
- training the model based on the outcome of the distribution of the resources and reinforcement learning.
Training with a reinforcement learning algorithm is further explicit recitation of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
8. The method according to claim 1, wherein the resources are mobility units.
The respective resources are the area to which the resource distribution is applied. Specifying that the resources are mobility units merely further specifies the field of use for the abstract idea. See MPEP §2106.05(h).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B for field of use limitations is the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
9. The method according to claim 8, wherein the mobility units are autonomous vehicles.
The respective resources are the area to which the resource distribution is applied. Specifying that the resources are autonomous vehicles merely further specifies the field of use for the abstract idea. See MPEP §2106.05(h).
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B for field of use limitations is the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 10 and 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. The method according to claim 1, wherein the Nash equilibrium is satisfied when the equilibrium between the sets of metrics is within an allowed deviation (            
                ϵ
            
        ).
Satisfaction of the equilibrium condition with a further specified mathematical tolerance is further mathematical description for the mathematical calculations of determining the Nash equilibrium. This is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 10 and 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claims 10 and 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 is substantially similar to claim 1 above and is rejected for the same reasons. The “control unit” recited by claim 11 is comprises “memory storing instructions” to “apply” the abstract idea with generic computer components. See MPEP §2106.05(f). When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 14 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:
14. The system according to claim 12, further comprising a server, wherein the memory storing the instructions executed by the processor to operate as the control unit and the simulator module are arranged on the server.
“A server” without further specification is a recitation of a generic computer implementation. This recitation of “server” amounts to no more than instructions to implement the abstract idea on a generic computer. See MPEP §2106.05(f). A “memory” is merely a recitation of generic computer components. Id.
Claim 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:


When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 15 is substantially similar to claim 1 above and is rejected for the same reasons. The “computer program product comprising a non-transitory computer readable medium” and “computer program … instructions executed by a processor” recited by claim 15 is at most a generic computer component comprising instructions to “apply” the abstract idea with a generic computer and computer software. See MPEP §2106.05(f). When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 9,818,297 B2 El-Tantawy, et al. [herein “El-Tantawy”].
Claim 15 recites “15. A computer program product comprising a non-transitory computer readable medium having stored thereon computer program means comprising instructions executed by a processor for distributing resources in a predetermined geographical area.” El-Tantawy column 4 lines 62-64 disclose “The memory may have stored thereon computer instructions which, when executed by the processor, are operable to provide the functionality described herein.” Computer instructions are instructions executed by a processor.
El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array timing is a plurality of resources. El-Tantawy column 3 lines 46-48 disclose “optimal control policy based on traffic conditions at the intersection and one or more selected or predetermined neighbouring intersections.” The intersection and neighboring intersections are a predetermined geographical area. See also El-Tantawy column 8 lines 5-6.
Claim 15 further recites “wherein the instructions comprise steps for: - retrieving a set of metrics from a simulation, the metrics indicative of factors of interest related to operation of the resources for at least two parties.” Regarding the “simulation,” El-Tantawy column 10 lines 64-65 disclose “The agent may be trained prior to field implementation using simulated (historical) traffic patterns.”
El-Tantawy column 8 line 16 discloses “N is the number of agents.” Each agent is a party.
El-Tantawy column 8 lines 18-20 disclose “                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local states for agent i;                         
                            
                                
                                    J
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint state space 20 observed by agent i.” The set of joint state spaces is a set of metrics. Each state is a metric and indicates a factor of interest.
Claim 15 further recites “each party having a plurality of resources.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array is a plurality of resources.
Claim 15 further recites “-retrieving optimization policies indicative of preferred metric values for each of the at least two parties.” Tantawy column 8 line 24 discloses “R, is the reward function for agent i.” Each reward function is a respective metric for a corresponding party. Each agent is a party. The reward function indicates the preferred metric values for the respective party.
El-Tantawy column 12 lines 3-4 disclose “the goal of each agent is to minimize the total delay experienced in the intersection area.” A minimized total delay is a specific preferred/goal metric value.
Claim 15 further recites “- retrieving at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources.” El-Tantawy column 8 lines 21-23 disclose “                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local actions for agent i;                         
                            
                                
                                    J
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint action space observed by agent i.” Each action is a strategy for distributing resources in the area.
El-Tantawy column 8 lines 33-36 disclose “At block 502, each agent i may generate a model that estimates the policy for each of its neighbours and is represented by a matrix                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     s.t.                         
                            j
                            ∈
                            
                                
                                    N
                                    B
                                
                                
                                    i
                                
                            
                        
                     , where the rows are the joint states                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the columns are the neighbour’s actions                         
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .” The model 
Claim 15 further recites “-retrieving context data from real time systems, the context data indicative of at least a present traffic situation.” El-Tantawy column 7 lines 2-3 disclose “In each iteration, k, the agent may observe the current state s.” The observed current state is the context data indicating a present traffic situation for the intersections and neighboring intersections. El-Tantawy column 7 line 49 indicates the current state relates to “traffic conditions.”
Claim 15 further recites “- establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is a Nash equilibrium. Learning the optimal joint policy is establishing a Nash equilibrium. The Q-value is a metric taking into account the model matrix of states and actions and the current state/conditions.
El-Tantawy column 7 lines 51-53 disclose “Each agent's objective is to find a joint policy (e.g., an equilibrium) in which each individual policy is a best response to the others, such as Nash equilibrium.”
Claim 15 further recites “-generating a control signal corresponding the outcome of the established Nash equilibrium and using the control signal to distributing the resources in the geographical area according to the outcome of the established Nash equilibrium.” El-Tantawy column 9 lines 23-24 disclose “The action is selected at block 614 and the signal is controlled in accordance with the action at block 616.” Controlling the signal according to the determined action is generating a control signal to distribute the resources in the area according to the outcome of the learned optimal joint policy for the agents.
Claim 15 further recites “the distribution of the resources optimally satisfying the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is 
Claim 16 further recites “16. The computer product according to claim 15, wherein the at least one model is based on training with reinforcement learning algorithms.” El-Tantawy column 3 lines 39-45 disclose:
A system and method for multi-agent reinforcement learning (MARL) for integrated and networked adaptive traffic signal control is provided. The system and method implement multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (MARLIN-ATC) in accordance with which agents linked to traffic signals are operable to generate control actions for the traffic signals.

Claim 20 further recites “20. The computer product according to claim 15, wherein the Nash equilibrium is satisfied when the equilibrium between the sets of metrics is within an allowed deviation (                        
                            ϵ
                        
                    ).” El-Tantawy column 10 lines 65-66 disclose “convergence to the optimal policy.” The optimal policy is the Nash equilibrium solution. Converging on the optimal policy is the current reward metrics being within a specified deviation (i.e. ε) as compared to previous iteration(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 9,818,297 B2 El-Tantawy, et al. [herein “El-Tantawy”] in view of US 2019/0339087 A1 Jindal, et al. [herein “Jindal”].
Claim 1 recites “1. A method for distributing resources in a predetermined geographical area.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array timing is a plurality of resources. El-Tantawy column 3 lines 46-48 disclose “optimal control policy based on traffic conditions at the intersection and one or more selected or predetermined neighbouring intersections.” The intersection and neighboring intersections are a predetermined geographical area. See also El-Tantawy column 8 lines 5-6.
Claim 1 further recites “the method comprising: - retrieving a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties.” El-Tantawy column 8 line 16 discloses “N is the number of agents.” Each agent is a party.
El-Tantawy column 8 lines 18-20 disclose “                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local states for agent i;                         
                            
                                
                                    J
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint state space 20 observed by agent i.” The set of joint state spaces is a set of metrics. Each state is a metric and indicates a factor of interest.
Claim 1 further recites “each party having a plurality of resources.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array is a plurality of resources.
Claim 1 further recites “- retrieving optimization policies indicative of preferred metric values for each of the at least two parties.” Tantawy column 8 line 24 discloses “R, is the reward function for agent i.” Each reward function is a respective metric for a corresponding party. Each agent is a party. The reward function indicates the preferred metric values for the respective party.
El-Tantawy column 12 lines 3-4 disclose “the goal of each agent is to minimize the total delay experienced in the intersection area.” A minimized total delay is a specific preferred/goal metric value.
Claim 1 further recites “- retrieving at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources.” El-Tantawy column 8 lines 21-23 disclose “                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local actions for agent i;                         
                            
                                
                                    J
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint action space observed by agent i.” Each action is a strategy for distributing resources in the area.
El-Tantawy column 8 lines 33-36 disclose “At block 502, each agent i may generate a model that estimates the policy for each of its neighbours and is represented by a matrix                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     s.t.                         
                            j
                            ∈
                            
                                
                                    N
                                    B
                                
                                
                                    i
                                
                            
                        
                     , where the rows are the joint states                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the columns are the neighbour’s actions                         
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .” The model estimating the policy for its neighbors is retrieving optimization policies for each of the parties. The model includes columns of neighbours actions and thus comprises the strategies for distributing resources.
wherein the at least one model comprises at least one of a demand model, an acceptance model, and an intent model.” From the above list of alternatives the Examiner is selecting “a demand model.”
El-Tantawy does not explicitly disclose a demand model; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 107 lines 8-11 teach “an estimated ride request density may be determined based on demographic information (e.g., population density) and/or the current date or the current time.” Estimating ride request density is demand modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles and estimated ride request density into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 1 further recites “- retrieving context data from real time systems, the context data indicative of at least a present traffic situation.” El-Tantawy column 7 lines 2-3 disclose “In each iteration, k, the agent may observe the current state s.” The observed current state is the context data indicating a present traffic situation for the intersections and neighboring intersections. El-Tantawy column 7 line 49 indicates the current state relates to “traffic conditions.”
Claim 1 further recites “- establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is a Nash equilibrium. Learning the optimal joint policy is establishing a Nash equilibrium. The Q-value is a metric taking into account the model matrix of states and actions and the current state/conditions.
El-Tantawy column 7 lines 51-53 disclose “Each agent's objective is to find a joint policy (e.g., an equilibrium) in which each individual policy is a best response to the others, such as Nash equilibrium.”
Claim 1 further recites “and – generating a control signal corresponding the outcome of the established Nash equilibrium and using the control signal to distributing the resources in the geographical area according to the outcome of the established Nash equilibrium.” El-Tantawy column 9 lines 23-24 disclose “The action is selected at block 614 and the signal is controlled in accordance with the action at block 616.” Controlling the signal according to the determined action is generating a control signal to distribute the resources in the area according to the outcome of the learned optimal joint policy for the agents.
Claim 1 further recites “the distribution of the resources optimally satisfying the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is an outcome which optimally satisfies the metrics in the optimization policies of the established Nash equilibrium.
Claim 2 further recites “2. The method according to claim 1, wherein the at least one model is based on training with reinforcement learning algorithms.” El-Tantawy column 3 lines 39-45 disclose:
A system and method for multi-agent reinforcement learning (MARL) for integrated and networked adaptive traffic signal control is provided. The system and method implement multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (MARLIN-ATC) in accordance with which agents linked to traffic signals are operable to generate control actions for the traffic signals.

Claim 3 further recites “3. The method according to claim 1, comprising: - receiving a request for the resources, the request comprising a set of preferred metrics.” El-Tantawy does not explicitly disclose transportation requests; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 26 last sentence teaches “The vehicle drivers can choose from the requests to accept, pick up and drop off the passengers according to the accepted requests, and be rewarded accordingly.” The transportation request pickup and drop off locations are the received request for resources. The reward corresponds to a set of preferred metrics.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent 
Claim 3 further recites “and - establishing the Nash equilibrium based further on the request.” Jindal paragraph 90 last sentence teaches “generating the optimal policy to maximize the cumulative reward of carpooling.” The generated optimal policy corresponds to a calculated Nash equilibrium. The cumulative reward is an accumulation of the individuals rewards from respective transportation requests. Thus, the cumulative reward is based on the transportation request(s).
Claim 4 further recites “4. The method according to claim 3, comprising: - providing an offer based on the request and the outcome of the established Nash equilibrium.” El-Tantawy does not explicitly disclose transportation requests; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 36 lines 11-12 teach “The system 102b may receive the request and relay it to various vehicle drivers.” Relaying the request to various vehicle drivers is making offers based on the request.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 4 further recites “- receiving a response to the offer, and - distributing the resources further based on the response.” El-Tantawy does not explicitly disclose transportation requests; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 36 lines 14-18 teach “One of the vehicle drivers may […] accept the posted transportation request and obtain pick-up location information.” The vehicle driver accepting the relayed request is receiving a response to the offer. The relayed request is the offer. Sending the pick-up location to the driver is distributing the resource of the driver’s vehicle based on the acceptance of the transportation request.
Claim 5 further recites “5. The method according to claim 1, further comprising - calculating adaptation factors for a further geographical area not comprised in the predetermined area based on at least area size and population density at places of interest.” El-Tantawy does not explicitly geographical location, population density, ride request density, time and date, and so on.” 
Jindal paragraph 107 last sentence teaches “the estimated ride request density may be calculated as an average in a small region (e.g., 200 mx200 m square region).” The size of 200m x 200m is an area size. Calculating the estimated ride request density based on the area size is adapting the estimated ride request density to the area size.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles and estimated ride request density into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 5 further recites “- scaling properties of the model for the predetermined area to the further area to form an adapted model.” Jindal paragraph 107 last sentence teaches “the estimated ride request density may be calculated as an average in a small region (e.g., 200 mx200 m square region).” The size of 200m x 200m is an area size. Calculating the estimated ride request density based on the area size is adapting the estimated ride request density to the area size. The ride request density is a property of the model. Thus, calculating the estimated ride request density based on the area size is scaling properties of the model for the area to form an adapted model.
Claim 5 further recites “and - using the adapted model for distributing the resources in the further area.” Jindal figure 6 item (603) uses the estimated ride request density. Jindal figure 6 item (603) is integrated into the overall method of (600) and thus uses the adapted ride request density for distributing the resources in the area.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles and estimated ride request density into 
Claim 7 further recites “7. The method according to claim 1, further comprising: - training the model based on the outcome of the distribution of the resources and reinforcement learning.” El-Tantawy column 3 lines 39-45 disclose:
A system and method for multi-agent reinforcement learning (MARL) for integrated and networked adaptive traffic signal control is provided. The system and method implement multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (MARLIN-ATC) in accordance with which agents linked to traffic signals are operable to generate control actions for the traffic signals.
El-Tantawy column 11 lines 5-6 disclose “the agent may be deployed in the field and learn during field use.” Learning during field use is training the model(s) based on the actual outcome in the field.
Claim 8 further recites “8. The method according to claim 1, wherein the resources are mobility units.” El-Tantawy column 12 lines 38-40 disclose “embodiments may be applied to analogous control systems of distributed and, potentially, connected networks of agents to suit a wide range of applications beyond traffic signals.
But El-Tantawy does not explicitly disclose mobility units; however, in analogous art of reinforcement learning based traffic control, Jindal claim 19 teaches “wherein at least one of the one or more ride-share-enabled vehicles is an autonomous vehicle.” An autonomous vehicle is a mobility unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” See Jindal paragraph 2 last sentence.
Claim 9 further recites “9. The method according to claim 8, wherein the mobility units are autonomous vehicles.” El-Tantawy column 12 lines 38-40 disclose “embodiments may be applied to analogous control systems of distributed and, potentially, connected networks of agents to suit a wide range of applications beyond traffic signals.
But El-Tantawy does not explicitly disclose mobility units or autonomous vehicles; however, in analogous art of reinforcement learning based traffic control, Jindal claim 19 teaches “wherein at least one of the one or more ride-share-enabled vehicles is an autonomous vehicle.” An autonomous vehicle is an autonomous vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” See Jindal paragraph 2 last sentence.
Claim 10 further recites “10. The method according to claim 1, wherein the Nash equilibrium is satisfied when the equilibrium between the sets of metrics is within an allowed deviation (                        
                            ϵ
                        
                    ).” El-Tantawy column 10 lines 65-66 disclose “convergence to the optimal policy.” The optimal policy is the Nash equilibrium solution. Converging on the optimal policy is the current reward metrics being within a specified deviation (i.e. ε) as compared to previous iteration(s).
Claim 11 recites “11. A system for distributing resources in a predetermined geographical area.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array timing is a plurality of resources. El-Tantawy column 3 lines 46-48 disclose “optimal control policy based on traffic conditions at the intersection and one or more selected or predetermined neighbouring intersections.” The intersection and neighboring intersections are a predetermined geographical area. See also El-Tantawy column 8 lines 5-6.
Claim 11 further recites “the system comprising: memory storing instructions executed by a processor to operate as a control unit.” El-Tantawy column 4 line 61 discloses “may comprise a processor and a memory.” El-Tantawy column 3 line 15 discloses “server, computer.” El-Tantawy column 3 line 45 discloses “operable to generate control actions for the traffic signals.” A computer, server, or processor and memory which operates to generate control actions for traffic signals is a memory with instructions executed by a processor.
Claim 11 further recites “configured to: - retrieve a set of metrics, the metrics indicative of factors of interest related to operation of the resources for at least two parties.” El-Tantawy column 8 line 16 discloses “N is the number of agents.” Each agent is a party.
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local states for agent i;                         
                            
                                
                                    J
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint state space 20 observed by agent i.” The set of joint state spaces is a set of metrics. Each state is a metric and indicates a factor of interest.
Claim 11 further recites “each party having a plurality of resources.” El-Tantawy column 4 lines 53-54 disclose “The agent is operable to optimize control of the traffic signal array.” The traffic signal array is a plurality of resources.
Claim 11 further recites “- retrieve optimization policies indicative of preferred metric values for each of the at least two parties.” Tantawy column 8 line 24 discloses “R, is the reward function for agent i.” Each reward function is a respective metric for a corresponding party. Each agent is a party. The reward function indicates the preferred metric values for the respective party.
El-Tantawy column 12 lines 3-4 disclose “the goal of each agent is to minimize the total delay experienced in the intersection area.” A minimized total delay is a specific preferred/goal metric value.
Claim 11 further recites “- retrieve at least one model comprising strategies for distributing resources in the predetermined area, the at least one model based on learning from a set of scenarios for distributing resources.” El-Tantawy column 8 lines 21-23 disclose “                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     is a set of discrete local actions for agent i;                         
                            
                                
                                    J
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            ×
                            ⋯
                            ×
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the joint action space observed by agent i.” Each action is a strategy for distributing resources in the area.
El-Tantawy column 8 lines 33-36 disclose “At block 502, each agent i may generate a model that estimates the policy for each of its neighbours and is represented by a matrix                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     s.t.                         
                            j
                            ∈
                            
                                
                                    N
                                    B
                                
                                
                                    i
                                
                            
                        
                     , where the rows are the joint states                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            ×
                            
                                
                                    S
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the columns are the neighbour’s actions                         
                            
                                
                                    A
                                
                                
                                    
                                        
                                            N
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .” The model estimating the policy for its neighbors is retrieving optimization policies for each of the parties. The model includes columns of neighbours actions and thus comprises the strategies for distributing resources.
Claim 11 further recites “wherein the at least one model comprises at least one of a demand model, an acceptance model, and an intent model.” From the above list of alternatives the Examiner is selecting “a demand model.”
El-Tantawy does not explicitly disclose a demand model; however, in analogous art of reinforcement learning based traffic control, Jindal paragraph 107 lines 8-11 teach “an estimated ride 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine El-Tantawy and Jindal. One having ordinary skill in the art would have found motivation to use autonomous ridesharing vehicles and estimated ride request density into the system of multi-agent reinforcement learning for traffic control for the advantageous purpose “to maximize [vehicle drivers] rewards for their time spent on the streets.” Jindal paragraph 2 last sentence.
Claim 11 further recites “- retrieve context data from real time systems, the context data indicative of at least a present traffic situation.” El-Tantawy column 7 lines 2-3 disclose “In each iteration, k, the agent may observe the current state s.” The observed current state is the context data indicating a present traffic situation for the intersections and neighboring intersections. El-Tantawy column 7 line 49 indicates the current state relates to “traffic conditions.”
Claim 11 further recites “- establish a Nash equilibrium between the metrics in the optimization policies of the at least one two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is a Nash equilibrium. Learning the optimal joint policy is establishing a Nash equilibrium. The Q-value is a metric taking into account the model matrix of states and actions and the current state/conditions.
El-Tantawy column 7 lines 51-53 disclose “Each agent's objective is to find a joint policy (e.g., an equilibrium) in which each individual policy is a best response to the others, such as Nash equilibrium.”
Claim 11 further recites “and – generate a control signal corresponding the outcome of the established Nash equilibrium and using the control signal to distribute the resources in the geographical area according to the outcome of the established Nash equilibrium.” El-Tantawy column 9 lines 23-24 disclose “The action is selected at block 614 and the signal is controlled in accordance with the action at block 616.” Controlling the signal according to the determined action is generating a control signal to distribute the resources in the area according to the outcome of the learned optimal joint policy for the agents.
the distribution of the resources optimally satisfying the metrics in the optimization policies of the at least two parties taking into account the at least one model and the context data.” El-Tantawy column 53-59 disclose “At block 504, each agent i may learn the optimal joint policy for agents … by updating the Q-values that are represented by a matrix … where each cell … represents the Q-value for a state-action pair in the partial spaces.” The optimal joint policy for agents is an outcome which optimally satisfies the metrics in the optimization policies of the established Nash equilibrium.
Dependent claim 12 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim 14 further recites “14. The system according to claim 12, further comprising a server, wherein the memory storing the instructions executed by the processor to operate as the control unit and the simulator module is arranged on the server.” El-Tantawy column 3 lines 15-16 discloses “server, … that executes instructions.” A server is a server. Executing instructions is executing the above discussed control unit and simulator module functions. See also El-Tantawy column 4 lines 58-63.
Regarding a simulator module, El-Tantawy column 10 lines 64-65 disclose “The agent may be trained prior to field implementation using simulated (historical) traffic patterns.”
Dependent claims 17 and 18 are substantially similar to claims 3 and 4 above and are rejected for the same reasons.
Allowable Subject Matter
Claims 6, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) and under 35 U.S.C. §101 as respectively set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 9,818,297 B2 El-Tantawy, et al. [herein “El-Tantawy”] teaches a multi-agent reinforcement learning traffic control optimization. El-Tantawy column 7 lines 51-53 teach multiple agents objective to find a joint policy equilibrium, such as a Nash equilibrium based on a set of states and rewards.

US patent 10,482,559 B2 Djuric, et al. [herein “Djuric”] teaches personalizing targeted advertising to customers of an autonomous vehicle or on-demand transportation service based on customer information. Djuric column 2 lines 48-50 teaches using ride history data to indicate contextual usage. However, these content-based preferences of a party are related to media content and advertising preferences and not related to transportation preferences as claimed.
Arulkumaran, K., et al. “A Brief Survey of Deep Reinforcement Learning” IEEE Signal Processing Magazine: Special Issue on Deep Learning for Image Understanding (2017) [herein “Arulkumaran”] teaches a survey of different reinforcement learning including some discussion of multi-agent reinforcement learning.
US patent 10,019,671 B2 Ulloa Paredes, et al. [herein “Ulloa Paredes”] teaches learning mobility user choice and demand models. Ulloa Paredes column 7 lines 50-63 teach a detailed choice model which includes transportation preferences. Ulloa Paredes column 8 teaches a demand model. However, the choice model taught by Ulloa Paredes is not “based on the demand model.”
US 2019/0171988 A1 Kwatra, et al. [herein “Kwatra”] teaches scheduling rides using a machine learning mechanism and user transportation preferences. Kwatra paragraph 96 list several user preference parameters. But Kwatra does not form an acceptance model based on these mobility preferences and transportation options. In contrast, Kwatra teaches matching ride-booking accordingly but does not predict acceptance with an acceptance model.
US patent 10,726,644 B2 Abari, et al. [herein “Abari”] abstract teaches making demand predictions where “the prediction including a predicted request level and a predicted duration of the request level.” However, Abari is for the purpose of making fleet maintenance decisions such as scheduling maintenance. Abari also fails to disclose an acceptance model based on the demand model to predict transportation preference. The user preferences listed at Abari column 26 lines 52-62 are not 
None of the references taken either alone or in combination with the prior art of record disclose “wherein the at least one model comprises the demand model, the acceptance model, and the intent model, further comprising: … constructing the acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences” and “establishing the Nash equilibrium based further on the demand model, the acceptance model, and the intent model” in combination with the remaining elements and features of the claimed invention.
Note, within this context, the claim language “transportation preferences” is interpreted in light of Specification ¶¶68-69.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        18 September 2021